ORDER
PER CURIAM.
On consideration of respondent’s petition for rehearing en banc and the opposition of Bar Counsel thereto, and it appearing that a majority of the judges of this court has voted to rehear this case en banc, it is
ORDERED that the opinion and judgment filed August 11, 1989, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for consideration before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk within ten days from the date of this order.